Citation Nr: 1438864	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to October 1977.  The case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) rating, effective April 16, 2010.  This rating decision also denied service connection for left ear hearing loss.

In the Veteran's April 2010 VA Form 9, substantive appeal, he requested a Travel Board hearing.  A hearing was scheduled for July 23, 2014.  However, the Veteran failed to appear; good cause has not been shown.  Hence, his request for a hearing is deemed withdrawn.

As discussed in the remand, the Board interprets the Veteran's listing as an issue service connection for the left ear as a Notice of Disagreement to the denial of service connection in the September 2010 rating decision on this issue.  Upon remand, the Veteran should be issued a Statement of the Case on this issue.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the appeal must be remanded for a contemporaneous examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a).  The most recent audiology examination was in February 2012, over two years ago.  Since that date, the Veteran has contended that his disability has worsened and VA treatment records show the Veteran was treated by an audiologist, to include increasing the volume of his hearing aids.  Based on the lapse of time since the last examination combined with the assertion of worsening disability, the Board does not have adequate information to evaluate the current severity of the service-connected disability.  Accordingly, an updated examination is required.

Regarding entitlement to service connection for a left ear hearing loss, as noted in the Introduction, the Board finds that the Veteran's statement in his VA Form 9 constituted a timely Notice of Disagreement as to this issue.  Upon remand, the Veteran should be issued a Statement of the Case as to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right ear hearing loss disability from April 2012 to the present.

2.  The AOJ should then arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his right ear hearing loss.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report of occupational and daily activity functioning is consistent with audiometry findings. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim for a compensable rating for the right ear hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

4.  Issue a Statement of the Case addressing entitlement to service connection for left ear hearing loss.  Notify the Veteran and the representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



